           Case 2:13-cr-00418-APG-VCF Document 114 Filed 06/12/19 Page 1 of 6



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   DANIEL J. COWHIG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Email: daniel.cowhig@usdoj.gov
 6   Attorneys for the United States of America

 7
                                  UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                              No. 2:13-cr-418-APG-VCF

10                 Plaintiff,
                                                            UNITED STATES’ EMERGENCY
11   v.                                                     MOTION TO CONTINUE HEARING
                                                            FOR REVOCATION OF SUPERVISED
12   GABRIEL JOSEPH MESA,                                   RELEASE

13                 Defendant.

14

15          The United States of America, through Nicholas A. Trutanich, United States Attorney, and

16   Daniel J. Cowhig, Assistant United States Attorney, files this Emergency Motion to Continue

17   Hearing for Revocation of Supervised Release currently set for Thursday June 13 at 11:00 a.m, for a

18   period of not less than 30 days for the reasons set out below.

19          Counsel have conferred on this motion. As of offender Mesa’s most recent prior

20   communication with his counsel, Brian J. Smith, Esq., offender Mesa opposes.

21                              FACTUAL AND PROCEDURAL CONTEXT

22          Offender Mesa is serving a three-year term of supervised release as a result of his conviction

23   in this case, consistent with his pleas, on two counts of having violated Title 18, United States Code

24   sections 922(g)(1) and 924(a)(2), Possession of a Firearm by a Convicted Felon. ECF 88. Offender



                                                        1
           Case 2:13-cr-00418-APG-VCF Document 114 Filed 06/12/19 Page 2 of 6



 1   Mesa began this term of supervision on February 12, 2018 after serving a 57-month custodial

 2   sentence. ECF 94.

 3          Offender Mesa is scheduled to appear before the Court on Thursday June 13 at 11:00 a.m, in

 4   Las Vegas Courtroom 6C for a Hearing for Revocation of Supervised Release. ECF 100. On April

 5   2, 2019, the United States Probation Office (USPO) for the District of Nevada filed a Petition for

 6   Warrant for Offender Under Supervision recommending the Court revoke offender Mesa’s term of

 7   supervision. ECF 94. The USPO recommended revocation based on their discovery during a home

 8   visit the previous day that offender Mesa had violated conditions of supervision by possessing a

 9   firearm and ammunition, 2.3 grams of cocaine, 2.1 grams of methamphetamine, and drug

10   paraphernalia including a digital scale and baggies. Id. The probation officers at the scene requested

11   the assistance of the Las Vegas Metropolitan Police Department (Metro), who responded to the

12   scene. Id. Metro officers seized the drugs, firearm and other evidence and took offender Mesa into

13   custody on state charges, filed that same day. Id.; see Nevada v. Gabriel Joseph Mesa, Case No.

14   19F06418X, filed April 1, 2019 in Las Vegas Justice Court Department 3. That matter has not been

15   adjudicated.

16          Offender Mesa appeared before the duty magistrate on May 3, 2019. ECF 100. The

17   Magistrate Judge ordered offender Mesa detained pending the revocation proceeding. Id.; ECF 107.

18          Through counsel, offender Mesa today informed the undersigned and the U.S. Probation

19   Office that he rejects a proposed resolution and requests an evidentiary hearing on the violations

20   contained in the petition.

21          The U.S. Attorney’s Office (USAO) and USPO estimate presentation of the evidence to

22   prove the violations described in the petition will require approximately 2 to 3 days.

23          One of the probation officers present for the search, an essential witness, is currently out of

24   the jurisdiction. Several Metro officers and forensic personnel involved in the seizure and testing of



                                                        2
             Case 2:13-cr-00418-APG-VCF Document 114 Filed 06/12/19 Page 3 of 6



 1   the drugs, firearm and ammunition are essential witnesses. Metro requests a minimum notice of one

 2   full week for subpoenas to their personnel to allow their officers time to prepare and to avoid

 3   shortfalls in law enforcement coverage. While Metro personnel have requested expedited testing,

 4   some tests are still pending.

 5            The probation officer supervising offender Mesa, who was involved in the USPO

 6   investigation of the violations described in the petition, will be unavailable for a training event the

 7   week on July 15, 2019.

 8                                        POINTS AND AUTHORITIES

 9            Under Federal Rule of Criminal Procedure 32.1(b)(2), “unless waived by the person, the

10   Court must hold the revocation hearing within a reasonable time in the District having jurisdiction.”

11   The Advisory Committee Notes indicate that “what constitutes a reasonable time must be

12   determined on the facts of the particular case.” Fed.R.Crim.P. Advisory Committee Notes to Rule

13   32.1.

14            In this instance, it would be appropriate to defer the revocation hearing in this matter for a

15   brief period of not less than 30 days to (a) allow a reasonable period to allow for the orderly

16   preparation for an evidentiary hearing, including the issuance of subpoenas to law enforcement

17   officers; (b) permit the USPO to obtain the appropriate forensic evidence from the primary law

18   enforcement agency conducting the new investigation, and (c) conduct the hearing without

19   disrupting the supervising probation officer’s participation in an annual training event.

20   ///

21   ///

22   ///

23   ///

24   ///



                                                          3
           Case 2:13-cr-00418-APG-VCF Document 114 Filed 06/12/19 Page 4 of 6



 1                                          RELIEF REQUESTED

 2          For the reasons stated above, the United States requests the Court vacate the revocation

 3   hearing in this matter currently set for Thursday June 13, 2019 at 11:00 a.m, and reset the revocation

 4   hearing for a date not sooner than 30 days from June 13, 2019.

 5   Dated: June 12, 2019.

 6                                                         NICHOLAS A. TRUTANICH,
                                                           United States Attorney
 7

 8                                                         _____________//s//_______________
                                                           DANIEL J. COWHIG
 9                                                         Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                       4
           Case 2:13-cr-00418-APG-VCF Document 114 Filed 06/12/19 Page 5 of 6



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF NEVADA

 7   UNITED STATES OF AMERICA,                            No. 2:13-cr-418-APG-VCF

 8                Plaintiff,
                                                          PROPOSED
 9   v.                                                   ORDER GRANTING THE UNITED
                                                          STATES’ EMERGENCY MOTION TO
     GABRIEL JOSEPH MESA,                                 CONTINUE HEARING FOR
10
                                                          REVOCATION OF SUPERVISED
                  Defendant.                              RELEASE
11

12

13
                                                  ORDER
14
     IT IS HEREBY ORDERED, based upon the filing by the United States and the record in this case
15
     and for good cause shown, that the revocation hearing currently scheduled for Thursday, June 13,
16
     2019 at 11:00 a.m., be vacated and continued to ____________________________ at the hour of
17
     ___:___ __.m. in Las Vegas Courtroom _________.
18
     IT IS SO ORDERED this June _____, 2019:
19

20

21                                               THE HONORABLE ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
22

23

24



                                                      1
          Case 2:13-cr-00418-APG-VCF Document 114 Filed 06/12/19 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE

 2         I, Daniel J. Cowhig, certify that the following individual was served with a copy of the

 3   UNITED STATES’ EMERGENCY MOTION TO CONTINUE HEARING FOR REVOCATION

 4   OF SUPERVISED RELEASE on this date by Electronic Case File system and United States Mail:

 5
           Brian J. Smith
 6         Law Office of Brian J. Smith, Ltd.
           520 S. 4th Street, Suite 340
 7         Las Vegas, NV 89101
           702-380-8248
 8         Fax: 702-333-0161
           Email: brian@bjsmithcriminaldefense.com
 9         Counsel for Gabriel Joseph Mesa

10   DATED: June 13, 2019

11

12                                               _____________//s//_______________
                                                 DANIEL J. COWHIG
13                                               Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24



                                                      1
